Citation Nr: 0013062	
Decision Date: 05/17/00    Archive Date: 05/24/00

DOCKET NO.  96-33 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
removal of the right fifth toe.


REPRESENTATION

Appellant represented by:	Michael J. Mooney, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Helinski, Counsel

INTRODUCTION

The veteran had active service from November 1980 to May 
1982.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefit sought on appeal.  
This file was subsequently transferred to the RO in St. 
Petersburg, Florida.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's right fifth toe removal is manifested by a 
well-healed and nontender wound, normal range of motion of 
the major joints of the right foot, and complaints of pain at 
the amputation site.

3.  The amputation was through the joint and did not involve 
the metatarsal.


CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for 
removal of the right fifth toe have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4 and § 
4.71a, Diagnostic Code 5172 (1999).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal was previously denied in a May 1997 BVA decision, 
which the veteran appealed to the United States Court of 
Appeals for Veterans Claims (formerly known as the United 
States Court of Veterans Appeals, prior to March 1, 1999) 
(hereinafter "the Court").  In an Order dated June 18, 
1998, the Court vacated the Board's May 1997 decision, and 
remanded that matter back to the BVA for development 
consistent with the parties' Joint Motion for Remand and to 
Stay Further Proceedings (Joint Motion). 

According to the Joint Motion, the Board did not adequately 
satisfy its duty to assist the veteran in development of the 
facts pertinent to his claim.  (Joint Motion, at 3).  
Specifically, the Joint Motion maintained that in light of 
the veteran's complaints that his removal of the right fifth 
toe disorder had increased in severity, the Board should have 
afforded the veteran an additional examination to ascertain 
the current severity of that disorder.  Obviously, the 
veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  In October 1998, the BVA remanded the 
case to the RO and asked that the veteran be afforded a VA 
examination and medical opinion, as mandated by the Joint 
Motion.  In February 2000, this case was returned to the 
Board for further action.  

The Board is satisfied that all relevant facts have been 
properly and sufficiently developed, particularly in light of 
the additional VA examination provided in April 1999.  
Although the claims file was not made available to the 
examiner as requested in the Board's October 1998 remand, it 
appears that all essential data requested in connection with 
the examination, particularly with respect to range of motion 
and the presence of any painful motion, have been provided.  
See Stegall v. West, 11 Vet. App. 268, 270-271 (1998) (where 
remand orders have not been complied with, the Board errs in 
failing to ensure compliance).  (It appears in this case that 
the claims folder was provided to the examination facility 
when the veteran initially failed to report for examination 
in December 1998 and repeated efforts were made to notify him 
after he moved out of state and had not kept VA informed of 
his current address, significantly complicating efforts to 
provide a current examination.)

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  For disabilities of the 
musculoskeletal system, apart from the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness may also be 
for consideration.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995).  The veteran's 
entire history is reviewed when making a disability 
evaluation.  38 C.F.R. § 4.1.  However, the current level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

In a June 1982 rating decision, the veteran was granted 
service connection for removal of the right fifth toe, and 
assigned a noncompensable evaluation from May 1982.  This 
decision was based on the veteran's service medical records, 
which reveal that the veteran had his toe amputated in March 
1982.  He opted for the amputation because the little toe was 
deformed, overlapping the 4th toe and giving the 4th toe 
problems.  

In October 1990, the veteran underwent a VA examination for 
his toe, and he complained of pain in his right foot.  His 
gait was described as normal.  The diagnosis was amputation 
of right fifth toe through distal metatarsal; the examiner 
made a notation to see the x-ray report.  A review of the x-
ray report reveals an impression of previous amputation of 
the little toe, right foot.  It was noted that there was no 
evidence of fracture or dislocation, and no osteoblastic or 
osteolytic lesions visualized.  It was further noted that the 
amputation was through the joint, and that the metatarsal was 
not involved.  In November 1990, a VA physician confirmed 
that the veteran's right fifth toe amputation had been 
through the joint.  The physician stated that the head of the 
metatarsal was intact and was not involved in the amputation.  

In October 1994, the veteran filed a claim for an increased 
rating for the disability due to amputation of the right 
fifth toe.  He stated that he experienced pain and that he 
could not wear steel toe boots for more than five hours, 
although his job at a manufacturing company required him to 
wear such boots.  

On a VA examination in February 1995, the veteran complained 
of pain in the area of the toe amputation.  The examiner 
indicated that the wound from the right fifth toe removal was 
well-healed and nontender.  There was some mild tenderness of 
the plantar aspect of the right fifth metatarsal joint, and 
the veteran's gait was within normal limits.  

An April 1995 rating decision denied the veteran's claim for 
a compensable evaluation for a right fifth toe removal.  The 
veteran disagreed with that decision, and initiated this 
appeal.

In August 1996, the veteran testified before a hearing 
officer that he experienced pain in the area of his right 
fifth toe removal, and that he occasionally had to sit down 
at work due to this disability.  VA outpatient reports from 
February 1996 to September 1996 show that the veteran 
complained of pain in the area of his right fifth toe.  He 
indicated that the pain had worsened, and that the pain was 
particularly bad when standing for long periods of time.  The 
veteran denied recent injury to the foot, and he also denied 
any numbness or tingling in the right foot.  The assessment 
in July 1996 was chronic pain-metatarsalgia, 5th right.  

Pursuant to the Court's Order in June 1998, the veteran was 
afforded a VA examination in April 1999.  He complained of 
pain in the right foot in the area of the fifth toe 
amputation.  He indicated that about five or six times per 
month, he experienced pain when he was sleeping, which would 
wake him up.  The veteran stated that he noticed no swelling, 
heat, redness, or weakness.  He took Motrin for relief.  The 
veteran was prescribed orthotics for relief, but he had not 
received them yet.  He was using a cane to relieve 
weightbearing stress off the right foot.  The examiner noted 
that although the veteran "gets slight relief from this, 
there is a question whether or not he actually needs it."

Objective findings in the April 1999 examination included a 
well-healed two-to three-centimeter scar at the site of the 
amputation.  All ranges of motions were within normal limits, 
and the examiner stated that there was no additional 
limitation of motion due to the removal of the right fifth 
toe.  The examiner indicated that the veteran had some pain 
palpated at the plantar aspect of the fifth metatarsal head 
of the right foot.  The veteran was described as having a 
propulsive gait, although he used a cane to take the weight 
off his right foot.  The examiner indicated that the veteran 
had no limitations on standing or walking as long as he was 
using his cane.  The veteran had no callosities, but he had 
some positive wear on the lateral right shoe.  There were no 
abnormalities upon standing, squatting, supination, 
pronation, or rising on the toes and heels.  There were no 
skin or vascular changes, and no hammer toes, arch foot, claw 
foot or other deformities noted.  The veteran had flat foot, 
and there was no hallux valgus noted.  X-ray revealed a right 
fifth toe amputation at the right fifth metatarsal head, 
which was slightly plantar flexed.  The veteran had a 
prominent fifth metatarsal head noted on the right foot on 
palpation, and that area was slightly painful to palpation.  
The diagnostic impression was right fifth toe amputation with 
plantar flexed fifth metatarsal head, secondary to the 
amputation.  

The veteran was assigned a noncompensable evaluation for 
removal of his right fifth toe pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5172, which prescribes a noncompensable 
evaluation for amputation of a toe, other than the great toe, 
without metatarsal involvement.  A 20 percent evaluation is 
assigned for amputation of one or two toes, other than the 
great toe, with removal of the metatarsal head.  

The Board has reviewed all the medical evidence as 
summarized.  Applying the schedular criteria under DC 5172, 
however, the Board finds that the noncompensable evaluation 
presently assigned for removal of the right fifth toe is 
appropriate, and that the preponderance of the evidence is 
against a compensable rating.  In that regard, the medical 
evidence shows that the veteran's right fifth toe was 
amputated at the joint, with no involvement of the metatarsal 
head.  Moreover, the wound was well-healed and nontender.  As 
the evidence reveals that the metatarsal head was not removed 
as part of the remedial surgery in service for which the 
veteran was granted service connection, the record affords no 
basis for a compensable disability rating for removal of the 
right fifth toe under DC 5172, because the minimum 
compensable rating requires removal of the metatarsal head.  

Additionally, the Board finds no other related diagnostic 
codes that would result in a compensable evaluation.  More 
specifically, the Board finds no evidence of a moderate foot 
disability, such that the veteran could be assigned a 10 
percent rating under Diagnostic Code 5284.  The veteran's 
representative contends that a 40 percent rating would be 
appropriate under DC 5284 for severe foot injuries with loss 
of use of the foot.  The veteran's gait was described as 
normal other than some propulsion from pushing off his right 
foot with the cane.  Functionally, the veteran was also 
normal in terms of squatting, supination, pronation, and 
rising on the toes and heels.  This evidence does not 
demonstrate loss of use of the foot.  

A 10 percent rating is contemplated under DC 5173 with the 
amputation of three or four toes without metatarsal 
involvement, but the veteran's disability does not 
approximate such deformity.  In short, the Board finds no 
basis for a compensable evaluation for removal of the right 
fifth toe under diagnostic codes other than DC 5172, under 
which the veteran is currently rated.

The Board acknowledges the veteran's complaints of pain at 
the site of the right fifth toe amputation, which the veteran 
contends has led to some functional loss, and the Board has 
considered whether the veteran should be assigned a higher 
rating based on limited motion due to pain.  See DeLuca, 8 
Vet. App. at 206.  Although Diagnostic Code 5172 is not 
premised on limited range of motion, the recent VA medical 
findings reveal that all ranges of motion in the right foot 
were within normal limits with no joint pain or additional 
functional limitation due to the deformity.  Accordingly, the 
Board finds no pathology causing an impairment which would 
warrant a compensable rating based on pain or other 
functional loss.  See 38 C.F.R. § 4.40, 4.45, 4.59; DeLuca, 8 
Vet. App. at 206.  Additionally, the chronic pain in the 
right foot as been attributed to metatarsalgia and not the 
amputation of the little toe.  Where the issue is whether a 
service-connected disability has increased based on an 
allegation that it caused a new disease, a claimant, even 
though service-connected for one of the disease entities, 
must provide medical evidence of such causal relationship.  
See Jones v. Brown, 7 Vet. App. 134 (1994) (in claim for 
increased rating for blepharoconjunctivitis based on averment 
that it had caused a new disease, i.e., glaucoma, a claimant 
must provide medical evidence of such causal relationship).  

In reaching this decision, the Board has considered the full 
history of the veteran's removal of the right fifth toe, as 
well as the current clinical manifestations of this 
disability and their effects on the veteran's earning 
capacity.  See 38 C.F.R. §§ 4.1, 4.2, 4.41.  The Board finds 
no other potentially applicable rating code which would 
afford a higher rating.  See Schafrath.  In short, the 
current medical evidence, as previously discussed, is 
consistent with a noncompensable evaluation for removal of 
the right fifth toe under DC 5172 which encompasses the 
veteran's service-connected disability.  

In reviewing the foregoing, the Board has been cognizant of 
the provisions of 38 U.S.C.A. § 5107(b).  However, there is 
not such a balance of the positive evidence with the negative 
evidence to allow for application of the benefit-of-the-doubt 
rule.  The veteran has testified that he sometimes needed to 
sit down at work and that steel toe boots used for work would 
irritate his toe.  William Cody, a vocational expert, also 
reported in January 2000 that the veteran's use of a cane was 
a safety consideration in the vast majority of jobs for which 
the veteran was qualified, but these limitations have not 
been cited by any employer or prospective employer and the 
evidence does not otherwise reflect that the veteran's 
removal of the right fifth toe has caused marked interference 
with employment.  Nor has the disability necessitated any 
recent period of hospitalization, such that consideration of 
an extra-schedular rating is warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).  


ORDER

The schedular criteria not having been met, a compensable 
rating for removal of the right fifth toe is not warranted, 
and the appeal is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

